  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.1 Filed 12/23/20 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

DETROIT RADIO, LLC, a wholly owned
subsidiary of CUMULUS MEDIA, INC.,

         Plaintiff,                          CASE NO. _________________

v.                                           HON.______________________

KRISTINA WILLIAMSON and
WOODWARD SPORTS NETWORK, LLC,

         Defendants.


THOMAS R. PAXTON (P36214)
DANIEL G. COHEN (P41735)
Ogletree, Deakins, Nash,
Smoak & Stewart, PLLC
Attorneys for Plaintiff
34977 Woodward Avenue, Suite 300
Birmingham, MI 48009
(248) 593-6400
(248) 583-2925 (fax)
thomas.paxton@ogletree.com
daniel.cohen@ogletree.com


                      PLAINTIFF’S VERIFIED COMPLAINT

      NOW COMES Plaintiff, DETROIT RADIO, LLC, a wholly owned

subsidiary of CUMULUS MEDIA, INC. (“Cumulus”) by and through its attorneys,

Ogletree, Deakins, Nash, Smoak & Stewart, PLLC, and for its Verified Complaint

against Defendants Kristina Williamson, and Woodward Sports Network, LLC
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.2 Filed 12/23/20 Page 2 of 25




(“WSN”) states as follows:

                   PARTIES, JURISDICTION, AND VENUE

      1.     Cumulus Media, Inc. is a Delaware Limited Liability Corporation with

its principal place of business and Company headquarters in Atlanta, Georgia.

Cumulus maintains a wholly owned subsidiary known as “Detroit Radio L.L.C.”

which is located in Detroit, Michigan.

      2.     Kristina Williamson (hereinafter referred to as “Williamson”) is a

Michigan resident and former employee of Cumulus, who upon information and

belief resides in the City of Clawson, County of Oakland, State of Michigan.

Defendant Williamson has used and is believed to be currently exploiting a persona

and trade stage name of “Krissy” and/or “Krissy T”.

      3.     WSN L.L.C. (“WSN”) is a Michigan Limited Liability Corporation

with its principal place of business in Birmingham, Michigan.

      4.     WSN conducts business in the counties of southeastern Michigan.

      5.     This Court has jurisdiction according to 28 U.S.C. §1331 because of

the allegation of a federal question under 15 U.S.C. §§ 1051 et seq., as well as the

diversity of the citizenship of the parties consistent with 29 U.S.C. § 1332. Further,

Cumulus seeks injunctive relief.

                          COMMON ALLEGATIONS

      6.     Cumulus is a broadcasting company that owns and operates radio



                                          2
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.3 Filed 12/23/20 Page 3 of 25




stations throughout Metropolitan Detroit, including a station identified by call letters

“WDRQ-FM/93.1”.

      7.     Cumulus and its various radio stations maintain various trademarks and

servicemarks in logos and talent “persona” such as nicknames and images that they

use to promote the station’s brand, programs services and advertisers.

      8.     WDRQ and its shows are very well known amongst consumers and its

brand is distinctive and has attained secondary meaning with consumers.

                    Williamson’s Employment with Cumulus.

      9.     At all times relevant hereto, Williamson, using the stage name “Krissy”

and/or “Krissy T” appeared as the co-host on a morning radio show known as

“Broadway and Krissy in the Morning” (the “Show”) on WDRQ.

      10.    Williamson joined Cumulus on February 7, 2020 as an “On Air

Personality” under the terms of an employment contract. (Ex. A.)

      11.    The employment contract specifically detailed Williamson’s duties and

responsibilities. They included: “performing on-air shifts on the Station, provide

color commentating, and execute show content determined by morning show host

and Program Director; preparing and delivering live and recorded commercials,

liners, audio and video Endorsements, cooperating with Company to create podcasts

of Employee’s on-air shifts and/or to visually record or stream such air shifts for

distribution, positively connecting and interacting with listeners, artists, and guests



                                           3
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.4 Filed 12/23/20 Page 4 of 25




via phones, social media, video, web, and on-site/in person. (Ex. A ¶1.5.)

      12.    That contract also contained restrictive covenants in which Williamson

agreed she would not, directly or indirectly, engage in any activities the same or

essentially the same as Employee's Job Duties for any Competing Business located

or selling advertising within, or broadcasting to, the Business Area for six (6) months

after the termination of her employment. (Ex. A ¶ 7.)

      13.    She also agreed to refrain from, directly or indirectly, for any

Competing Business, solicit[ing], for the purpose of selling advertising time, any

sponsor/ customer of the Company for twelve (12) months after the termination of

her employment. (Ex. A ¶ 8.)

      14.    Williamson also granted Cumulus the right to use her name, voice,

likeness and biographical material to promote Cumulus’s business programs and

service and the services and products of Cumulus’ advertisers and customers. (Ex.

A ¶ 14.)

      15.    Williamson specifically agreed she would not use or authorize the use

of her professional name, nickname, performances, portrait, picture or likeness to

advertise, promote, distribute, or publicize in any manner, any institution, product,

or service for any person or entity, including on Employee's own behalf, other than

the Company or its affiliated entities without obtaining the prior express written

consent of the Company. (Ex. A ¶14.)



                                          4
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.5 Filed 12/23/20 Page 5 of 25




      16.    As an essential premise to the Agreement, Williamson acknowledged

and agreed “that the approval, acceptance, and goodwill developed by [her] with

[Cumulus’s] listening audience and customers/sponsors is a valuable asset of

[Cumulus]’s business, and is essential to [its] success in a highly competitive

market.” (Ex. A.)

      17.    Williamson acknowledged and agreed “that [Cumulus’s] confidential

business information is also a valuable asset of [its] business, and essential to

[Cumulus’s] competitive success.” (Ex. A.)

      18.    By executing the employment contract, Williamson acknowledged

“that [Cumulus] would suffer irreparable harm if [she] were to misuse the approval,

acceptance, and goodwill that [she] develops on [Cumulus’s] behalf, or the

confidential information that [she] obtains while in [Cumulus’s] employ, to compete

unfairly against [Cumulus].” (Ex. A.)

      19.    Williamson agreed that any litigation to enforce the clauses set forth

above would toll the identified time periods until fully resolved.

      20.    Williamson acknowledged that the above clauses are “necessary to

protect [Cumulus’s] property and business, and that [her] breach of any of [the above

clauses] may cause [Cumulus] to suffer irreparable loss and damage.” Accordingly,

Williamson agreed that if breaches or threatens to breach any of the above clauses,

Cumulus “shall be entitled to immediate injunctive relief to enforce [the] Agreement,



                                          5
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.6 Filed 12/23/20 Page 6 of 25




money damages for whatever harm such breach causes [Cumulus], and whatever

other remedies are available.” (Ex. A.)

      21.    Williamson acknowledged that 5% of her salary was provided in

consideration for her assuming the above obligations and that such percentage was

valuable and sufficient consideration.

      22.    Williamson agreed “to pay all costs, expenses and/or charges, including

reasonable attorneys’ fees, incurred by [Cumulus] in enforcing any of the provisions

[of the employment contract]”. (Ex. A.)

 Cumulus Develops And Promotes The “Krissy” and/or “Krissy T.” Persona

      23.    Cumulus developed the Show and continuously refined the Show and

promoted the Show by great effort and expense specifically incorporating the

“Krissy” and/or “Krissy T.” persona.

      24.    Cumulus promoted Williamson’s distinctive persona and look on social

media, video commercials and pictures. The cost of the promotional campaign was

approximately $10,000.

      25.    In the time that Williamson was co-hosting “Broadway and Krissy in

the Morning,” WDRQ’s morning show ratings in the 25-54 year old category went

from 18th to 5th.

      26.    During the time Williamson was employed by Cumulus, WDRQ gained

the second highest rating among the male audience in the Detroit market.



                                          6
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.7 Filed 12/23/20 Page 7 of 25




      27.      Cumulus gained a substantial sponsor when Moran Automotive entered

into an exclusive endorsement partnership with Cumulus’s “New Morning Show

Co-Host Krissy”. This endorsement was worth $60,000. Moran cancelled the

contract when Williamson terminated her employment.

      28.      By her employment, Williamson was aware of the efforts and expense

Cumulus expended in developing the Show and promoting her.

                     Williamson’s Post-Employment Conduct

      29.      On or about October 16, 2020, Williamson asked Lance Tidwell

(“Tidwell”), Program Director at Cumulus for permission to work for a competitor.

      30.      Neither Tidwell nor any other authorized representative of Cumulus

permitted Williamson to appear on air or compete contrary to her contractual

obligations.

      31.      On or about November 5, 2020, Williamson claimed that she intended

to resign from Cumulus to take a position with WSN.

      32.      Williamson advised Cumulus that she planned to accept a job with

WSN as a “brand influencer” assisting WSN with its social media platforms. (Ex.

B.)

      33.      Steve Finateri (“Finateri”), Cumulus’ Vice President/Market Manager,

informed Williamson that she could not unilaterally decide not to abide by the terms

of the continuing restrictive obligations under the employment contract unless



                                          7
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.8 Filed 12/23/20 Page 8 of 25




Cumulus specifically release her from those obligations.

      34.    Williamson represented to Finateri that her employment with WSN

would be an off-air position and that she would not be violating her contractual

restrictions by broadcasting, podcasting or otherwise.

      35.    Finateri indicated to Williamson that any release would be limited and

allow her to only work off-air and not compete using the “Krissy” and/or “Krissy T”

persona.

      36.    On November 7, 2020, Cumulus and Williamson entered into a

“Confidential and Partial Release from Employment Agreement and General

Release.” (Ex. C.)

      37.    By executing the “Confidential and Partial Release from Employment

Agreement and General Release,” Williamson acknowledged and agreed “that she

is voluntarily leaving [Cumulus’s] employment solely for the purpose of taking a

Brand Influencer position with [WSN] to provide services solely in and with respect

to the Detroit, Michigan market.” (Ex. C.)

      38.    By executing the “Confidential and Partial Release from Employment

Agreement and General Release,” Williamson specifically agreed that the non-

compete and non-solicitation provisions of the employment contract would remain

in full force and effect through August 6, 2022 and February 6, 2023, respectfully.

(Ex. C.)



                                         8
  Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.9 Filed 12/23/20 Page 9 of 25




      39.    By executing the “Confidential and Partial Release from Employment

Agreement and General Release,” Williamson also agreed that she would comply

with the confidentiality provision contained in Paragraph 6 of the employment

contract, the property rights provision contained in Paragraph 15 of the Employment

Agreement and the attorneys’ fees provision contained in Paragraph 21 of the

Employment Agreement. (Ex. C.)

      40.    Williamson acknowledged that the above clauses set forth in

Paragraphs 37 and 38 above are “necessary to protect [Cumulus’s] property and

business, and that [her] breach of any of [the above clauses] may cause [Cumulus]

to suffer irreparable loss and damage.” Accordingly, Williamson agreed that if she

breaches or threatens to breach any of the above clauses, Cumulus “shall be entitled

to immediate injunctive relief to enforce [the] Agreement, money damages for

whatever harm such breach causes [Cumulus], and whatever other remedies are

available.” (Ex. C.)

      41.    Williamson agreed that any litigation to enforce the clauses set forth

above would toll the identified time periods until fully resolved. (Ex. C.)

      42.    Williamson also agreed “to pay for any legal fees or costs incurred by

Cumulus as a result of [her] breach of any promise in [the] Agreement. (Ex. C.)

      43.    Upon information and belief, Williamson provided a copy of the

“Confidential and Partial Release from Employment Agreement and General



                                          9
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.10 Filed 12/23/20 Page 10 of 25




Release” to WSN for its review. (Ex. D.)

        44.   Shortly after signing the “Confidential and Partial Release from

Employment Agreement and General Release,” Williamson began on-air

broadcasting, streaming and podcasting as the co-host of the “Waking Up With

Morning Wood with Joey, Stick and Krissy” show broadcasting live out of WSN’s

Birmingham, Michigan studio for and on behalf of WSN.

        45.   The “Morning Wood” Show is a direct competitor to Cumulus’s

morning show on WDRQ -FM/93.1 for both listeners and sponsors/customers in

much of the same broadcast time slot.

        46.   The WSN “Morning Wood” Show is directed at the same listener

demographic as Cumulus’s morning show that Williamson had appeared on.

        47.   As of the filing date, Williamson broadcasts the Competing Show every

weekday morning at a similar time that she had as co-host of Cumulus morning

show.

        48.   The most recent Nielson PPM ratings of the Cumulus morning show

dropped precipitously immediately after Williamson began appearing on the

competing WSN morning show.

        49.   Upon information and belief, Williamson and WSN conspired to launch

the Competing Show and continue morning broadcasting prior to the termination of

her employment.



                                         10
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.11 Filed 12/23/20 Page 11 of 25




      50.    Upon information and belief, Williamson and WSN conspired to

unfairly compete against Cumulus by effectively continuing Williamson’s name and

on-air persona, and soliciting the same advertisers and listenership.

      51.    The allegations regarding conspiracy are substantiated by the short time

period between the resignation of Williamson’s employment and the launch of the

technologically sophisticated Competing Show via multiple internet outlets.

Further, the Competing Show appears to take place in a dedicated broadcast studio,

staffed by a production crew.

      52.    By her wrongful actions Williamson and WSN have misappropriated,

and continues to misappropriate, a significant and growing block of Cumulus’s

audience.

      53.    These actions have the effect of confusing the identity of Cumulus

station and WSN and its competing shows and luring Cumulus’s corporate sponsors

away from Cumulus, thereby damaging its well-earned good will, reputation and

business.

      54.    In fact, Cumulus has lost at least one advertiser and it is expected that

Cumulus will realize additional losses in the future, as events once held for its

advertisers do not occur.

      55.    By committing the post-employment acts described herein, Williamson

is in clear and direct violation of her employment contract and “Confidential and



                                         11
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.12 Filed 12/23/20 Page 12 of 25




Partial Release from Employment Agreement and General Release” and has also

committed violations of federal law; Michigan statutory and common law, as set

forth below.

      56.      In correspondence dated November 17, 2020, Cumulus notified

Williamson of her violations of her employment contract and “Confidential and

Partial Release from Employment Agreement and General Release” and requested

that Williamson cease and desist her specifically prohibited unfair competitive

conduct. (Ex. E.)

      57.      In correspondence also dated November 17, 2020, Cumulus notified

Chad Johnson of WSN, placing WSN on notice of Williamson’s continuing

obligations under her employment contract and “Confidential and Partial Release

from Employment Agreement and General Release,” and informing WSN that

continuing to engage her to perform activities that are the same or essentially the

same as her activities for Cumulus constitute tortious interference. (Ex. F.)

      58.      Despite Cumulus’s reminder to Williamson of her continuing

obligations under her employment contract and “Confidential and Partial Release

from Employment Agreement and General Release”, Williamson continues to

operate the Competing Show in dereliction of the agreed-upon terms of those

Agreements and in violation of Michigan statutory and common law.




                                         12
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.13 Filed 12/23/20 Page 13 of 25




      59.    Despite Cumulus’s reminder to WSN of her continuing obligations

under her employment contract and “Confidential and Partial Release from

Employment Agreement and General Release”, WSN continues to engage

Williamson in activities that are the same or essentially the same as her activities for

Cumulus.

                      COUNT I – BREACH OF CONTRACT

      60.    Cumulus incorporates by reference paragraphs 1 through 59, as though

fully set forth herein.

      61.    Williamson executed an employment contract with Cumulus in early

2020 and a “Confidential and Partial Release from Employment Agreement and

General Release” that included provisions limiting her post-employment conduct.

(Exs. A and C.)

      62.    By the conduct described herein, Williamson has materially breached

her employment contract and the “Confidential and Partial Release from

Employment Agreement and General Release” particularly her covenant to maintain

confidentiality, not solicit sponsors/customers and not compete.

      63.    Williamson’s conduct in violation of her employment contract and

“Confidential and Partial Release from Employment Agreement and General

Release” described herein has caused Cumulus thousands of dollars in actual

damages and will continue to cause Cumulus actual damages.



                                          13
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.14 Filed 12/23/20 Page 14 of 25




         64.   Williamson’s conduct also undermines and impairs Cumulus’s good

will, for which money damages are inadequate.

         65.   Cumulus will suffer irreparable harm if Williamson’s improper and

unlawful conduct in violation of her employment contract and “Confidential and

Partial Release from Employment Agreement and General Release” is not enjoined.

                      COUNT II – UNFAIR COMPETITION

         66.   Cumulus incorporates by reference its allegations in paragraphs 1

through 65, as though set forth fully herein.

         67.   Cumulus has retained ownership of Willamson’s nicknames and

characters which constitute protected “service marks”.

         68.   Williamson’s use of the service mark “Krissy” and/or “Krissy T”, and

others in association with services and goods in direct competition with Cumulus

and has or is very likely to create confusion concerning the origin of the services and

goods, in violation of the Lanham Act being 15 U.S.C. §1125(a).

         69.   Cumulus is entitled to monetary damages for Williamson’s improper,

use of Cumulus’ distinctive marks in contravention of her specific agreement not to

do so.

         70.   Notwithstanding the above relief, Cumulus will continue to suffer

irreparable harm until Williamson’s improper, malicious, and tortious conduct is

enjoined.



                                          14
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.15 Filed 12/23/20 Page 15 of 25




                  COUNT III – TORTIOUS INTERFERENCE
                  WITH CONTRACT AS TO WILLIAMSON

      71.    Cumulus incorporates by reference paragraphs 1 through 70, as though

fully set forth herein.

      72.    Williamson, by the above-described actions, has intentionally and

improperly interfered, and continues to intentionally and improperly interfere, with

Cumulus’s sponsors, causing at least one sponsor to discontinue its advertising with

Cumulus.

      73.    Williamson has intentionally interfered, and continues to intentionally

interfere with Cumulus’s contracts with sponsors and advertisers, reducing or

eliminating the revenue derived therefrom and the expectation and continued

business relationship with those sponsors and advertisers.

      74.    Williamson’s conduct lacked any justification whatsoever, especially

in light of the terms and duties of her employment contract and “Confidential and

Partial Release from Employment Agreement and General Release”.

      75.    Cumulus is entitled to monetary damages resulting from Williamson’s

improper and tortious conduct.

      76.    Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until Williamson’s improper,

malicious, and tortious conduct ceases.




                                          15
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.16 Filed 12/23/20 Page 16 of 25




              COUNT IV – TORTIOUS INTERFERENCE WITH
            BUSINESS RELATIONSHIP/EXPECTANCY AS TO WSN

      77.     Cumulus incorporates by reference paragraphs 1 through 76, as though

fully set forth herein.

      78.     WSN, by the above-described actions, has intentionally and improperly

interfered, and continues to intentionally and improperly interfere, with Cumulus’s

listener base, customers, sponsors, and potential sponsors.

      79.     WSN’s conduct including continuing to allow and promote

Williamsons violation of her contractual obligations not to unfairly compete lacked

any justification whatsoever, especially in light of the terms and duties of her

employment contract and “Confidential and Partial Release from Employment

Agreement and General Release”.

      80.     Williamson’s malicious and improper conduct has and continues to

directly and proximately cause Cumulus’s damage.

      81.     Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until Williamson’s improper,

malicious, and tortious conduct ceases.

                      COUNT V – UNJUST ENRICHMENT

      82.     Cumulus incorporates by reference paragraphs 1 through 81, as though

fully set forth herein.




                                          16
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.17 Filed 12/23/20 Page 17 of 25




      83.            As set forth herein, Williamson has benefited from her feigned

association with Cumulus and her appropriation and use of Cumulus’s confidential

information, including trade secrets, and property.

      84.      Permitting Williamson to benefit and continue to use and benefit from

her tortious and improper conduct, including appropriation of Cumulus’s trade

secrets, would be inequitable and result in Williamson’s unjust enrichment and

irreparable harm to Cumulus.

      85.      Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until Williamson’s improper,

malicious, and tortious conduct is enjoined.

                   COUNT VI – STATUTORY CONVERSION

      86.      Cumulus incorporates by reference its allegations in paragraphs 1

through 85, as though set forth fully herein.

      87.      As set forth above, Williamson knowingly obtained Cumulus’s

confidential information, including trade secrets, and has converted such to her own

personal use and for her own personal profit.

      88.      Williamson’s    actions   constitute   conversion   under   M.C.L.A.

600.2919(a).

      89.      Cumulus is entitled to three times the amount of actual damages it has

sustained due to Williamson’s conversion of its property, plus costs and reasonable



                                          17
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.18 Filed 12/23/20 Page 18 of 25




attorney fees.

      90.    Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until Williamson’s improper,

malicious, and tortious conduct is enjoined.

                 COUNT VII – COMMON LAW CONVERSION

      91.    Cumulus incorporates by reference its allegations in paragraphs 1

through 90, as though set forth fully herein.

      92.    Williamson has wrongfully converted Cumulus’s proprietary,

confidential information, including trade secrets to her own personal use and for her

own personal profit.

      93.    Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until Williamson’s improper,

malicious, and tortious conduct is enjoined.

                          COUNT VIII – CONSPIRACY
      94.    Cumulus incorporates by reference paragraphs 1 through 93, as though

fully set forth herein.

      95.    WSN knew or should have known that Williamson was a party to an

employment contract and “Confidential and Partial Release from Employment

Agreement and General Release” that prevented her from using or disclosing




                                          18
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.19 Filed 12/23/20 Page 19 of 25




Cumulus’s confidential, proprietary information and trade secrets, soliciting

Cumulus’s sponsors/customers and engaging is competitive on-air activities

      96.    Despite this actual or constructive knowledge, WSN offered to engage

Williamson and actually engaged her in competitive on-air activities in violation of

her employment contract and “Confidential and Partial Release from Employment

Agreement and General Release.”

      97.    WSN and Williamson acted in concert to plan and carry out the

unlawful and wrongful acts, separate, independent torts, set forth herein for the

purpose of operating a directly competing business venture.

      98.    The concerted actions of WSN and Williamson constitute a civil

conspiracy that will continue to harm Cumulus until enjoined.

        COUNT IX – TORTIOUS INTERFERENCE WITH BUSINESS
         RELATIONSHIP/EXPECTANCY AS TO WILLIAMSON

      99.    Cumulus incorporates by reference paragraphs 1 through 98, as though

fully set forth herein.

      100. WSN, by the above-described actions, has intentionally and improperly

interfered, and continues to intentionally and improperly interfere, with Cumulus’s

business and employment relationship with Williamson.

      101. WSN’s conduct lacked any justification whatsoever, especially in light

of the terms and duties of her employment contract and “Confidential and Partial

Release from Employment Agreement and General Release” known to WSN.

                                        19
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.20 Filed 12/23/20 Page 20 of 25




      102. WSN’s malicious and improper conduct has and continues to directly

and proximately cause Cumulus’s damage.

      103. Notwithstanding Cumulus’s entitlement to monetary damages,

Cumulus will continue to suffer irreparable harm until WSN’s improper, malicious,

and tortious conduct ceases.

                       COUNT X – INJUNCTIVE RELIEF
      104. Cumulus incorporates by reference paragraphs 1 through 103, as

though fully set forth herein.

      105. The wrongful conduct of Williamson, as described herein has caused,

and will continue to cause, irreparable injury to Cumulus, its business reputation,

and goodwill.

      106. Williamson has agreed that the breach of her employment contract and

“Confidential and Partial Release from Employment Agreement and General

Release” would cause Cumulus irreparable harm and would be the basis for

injunctive relief by this Court. (Exs. A and C.)

      107. Aside from the provisions of Williamson’s employment contract and

“Confidential and Partial Release from Employment Agreement and General

Release”, Cumulus has no adequate remedy at law because monetary damages will

not completely compensate Cumulus where its listener base and reputation are being

permanently undermined due to Williamson’s unlawful competition and tortious



                                         20
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.21 Filed 12/23/20 Page 21 of 25




interference.

      108. If a preliminary and permanent injunction is not entered, Cumulus will

suffer an unfair, permanent commercial disadvantage in that its own confidential,

proprietary information and trade secrets are being used against it unfairly and in

contravention of Williamson’s employment contract, her “Confidential and Partial

Release from Employment Agreement and General Release” and Michigan statutory

and common law.

      109. Further, if an injunctive order compelling affirmative acts of

Williamson including restricting Williamson’s contact with Cumulus sponsors/

customers, Cumulus will suffer permanent, irreparable harm.

      110. This Court is authorized to continue any injunction for actual threat for

breach of the terms of his employment contract and “Confidential and Partial

Release from Employment Agreement and General Release” for an additional

reasonable period of time in order to eliminate the commercial advantage that

otherwise would be deprived Cumulus due to Williamson’s breach of the

Agreements and improper, tortious conduct.

      111. The harm to Cumulus by not issuing injunctive relief will substantially

outweigh any harm to Williamson if injunctive relief is issued.

      112. Further, the public interest will be served by enjoining and restraining

Williamson’s unlawful and improper conduct.



                                        21
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.22 Filed 12/23/20 Page 22 of 25




      113. Cumulus will continue to be irreparably harmed unless and until

Williamson is preliminarily and permanently enjoined from the unlawful, malicious,

and improper actions described herein.

      WHEREFORE, Plaintiff, Detroit Radio, LLC, a wholly owned subsidiary of

Cumulus Media, Inc., respectfully requests that this Honorable Court enter orders

and judgments granting the following relief:

      A.    A preliminary injunction, and after a final hearing, a permanent

            injunction, enjoining Williamson from:

            1.   Continuing to engage in competitive activities, including but not

                 limited to, on-air broadcasting, streaming, and podcasting in

                 contradiction of the terms of her employment contract and

                 “Confidential and Partial Release from Employment Agreement

                 and General Release”;

            2.   Continuing to use Cumulus’s confidential information, including

                 but not limited to, its business plans, marketing plans, special

                 pricing or rate arrangements, programming strategies, studies,

                 surveys, proprietary research, customer or advertising lists, and

                 programming or promotional plans;

            3.   Continuing to solicit, or attempt to solicit, sponsors/customers that

                 had contact with Cumulus during the last 12 months Williamson



                                         22
Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.23 Filed 12/23/20 Page 23 of 25




               was an employee.

    B.    A preliminary injunction, and after a final hearing, a permanent

          injunction, requiring Williamson to do the following within 30 days:

          1.   Make a detailed accounting of income generated from her

               competing activities and produce to Cumulus so that Cumulus can

               determine the full extent of the damages caused by Williamson’s

               conduct;

          2.   Return to Cumulus all copies of Cumulus’s proprietary,

               confidential documentation and any record of trade secrets.

    C.    An order granting the parties leave to commence discovery

          immediately, including taking the depositions of Williamson and Chad

          Johnson, and performing computer forensic analyses on any computer

          or electronic devices that either utilized to retain or store Cumulus’s’

          confidential or proprietary information and and/or trade secrets.

    D.    An Order awarding Cumulus actual, exemplary, and compensatory

          damages for such actual losses and any benefit derived by Williamson

          as reasonably ascertainable and determined to have been suffered by

          Cumulus from the aforesaid wrongful actions.

    E.    An Order awarding Cumulus three times the amount of damages

          sustained as a consequence of the unlawful conversion of Cumulus’s



                                      23
 Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.24 Filed 12/23/20 Page 24 of 25




           property by Williamson.

     F.    An Order awarding Cumulus punitive damages in light of Williamson’s

           intentional and willful misconduct in taking the actions referenced

           herein.

     G.    An Order awarding Cumulus’ attorneys’ fees, costs, and interest.

     H.    An Order granting Cumulus such other relief as the Court may deem

           just and proper.


                                        Respectfully submitted,

                                        OGLETREE, DEAKIN NASH
                                        SMOAK & STEWART, PLLC
                                        s/ Thomas R. Paxton
                                        THOMAS R. PAXTON (P36214)
                                        DANIEL G. COHEN (P41745)
                                        Attorneys for Plaintiff
                                        34977 Woodward Avenue, Suite 300
                                        Birmingham, MI 48009
                                        (248) 593-6400
                                        thomas.paxton@ogletree.com
                                        daniel.cohen@ogletree.com

Dated: December 23, 2020




                                      24
Case 2:20-cv-13379-DML-CI ECF No. 1, PageID.25 Filed 12/23/20 Page 25 of 25
